                                                           Case 4:19-cv-04311-JSW Document 31-1 Filed 10/07/19 Page 1 of 2


                                                     1   BIJAL V. VAKIL (SBN 192878)
                                                         WHITE & CASE LLP
                                                     2   3000 El Camino Real
                                                         Two Palo Alto Square, Suite 900
                                                     3   Palo Alto, CA 94306-2109
                                                         Telephone: 650.213.0300
                                                     4   Facsimile: 650.213.8158
                                                         Email:      bvakil@whitecase.com
                                                     5
                                                         ATTORNEYS FOR DEFENDANT
                                                     6   SQUARE, INC.

                                                     7

                                                     8                                          UNITED STATES DISTRICT COURT

                                                     9                                      NORTHERN DISTRICT OF CALIFORNIA

                                                    10                                                    OAKLAND DIVISION

                                                    11    4361423 CANADA INC. d/b/a                                           Case No. 4:19-cv-04311-JSW
                                                          ANYWHERECOMMERCE,
                                                                                                                              DECLARATION OF BIJAL V.
                                                    12                                                                        VAKIL IN SUPPORT OF JOINT
                                                                                   Plaintiff,
                                                                                                                              MOTION TO STAY CASE
                                                    13                                                                        PENDING IPRS
                                                                    v.
                                                    14
                                                          SQUARE, INC.,                                                       DATE:    December 6, 2019
W HITE & C ASE LLP
                     ATTORNEYS AT LAW




                                                    15                                                                        TIME:    9:00 a.m.
                                        PALO ALTO




                                                                                  Defendant.                                  JUDGE:   The Honorable Jeffrey S. White
                                                    16                                                                        CTRM:    5, 2nd Floor

                                                    17             I, Bijal V. Vakil, declare as follows:
                                                    18             1.        I am a partner at the law firm of White & Case LLP, counsel of record for Square,
                                                    19   Inc. (“Square”) in this matter. I make this declaration in support of the Joint Motion to Stay Case
                                                    20   Pending IPRs. I make the following declaration based upon my personal knowledge, and could
                                                    21   and would testify thereto under oath if called upon to do so.
                                                    22             2.        On September 30, 2019, Defendant Square, Inc. filed petitions for inter partes
                                                    23   review (“IPRs”) of U.S. Patent No. 8,286,875 (the “’875 patent”) (IPR2019-01625 and IPR2019-
                                                    24   01626), U.S. Patent No. 8,281,998 (the “’998 patent”) (IPR2019-01627 and IPR2019-01628),
                                                    25   U.S. Patent No. 9,269,084 (the “’084 patent”) (IPR2019-01629 and IPR2019-01630), U.S. Patent
                                                    26   No. 9,016,566 (the “’566 patent”) (IPR2019-01649), U.S. Patent No. 9,311,637 (the “’637
                                                    27   patent”) (IPR2019-01650), U.S. Patent No. 9,443,239 (the “’239 patent”) (IPR2019-01651), U.S.
                                                    28   Patent No. 9,613,351 (the “’351 patent”) (IPR2019-01652), and U.S. Patent No. 9,818,107 (the

                                                                                                                        -1-
                                                         Vakil Declaration ISO Joint Motion to Stay Case Pending IPRs                            Case No.: 4:19-CV-04311-JSW
                                                           Case 4:19-cv-04311-JSW Document 31-1 Filed 10/07/19 Page 2 of 2


                                                     1   “’107 patent”) (IPR2019-01653 and IPR2019-01654).

                                                     2             3.        The case is in its early stages and discovery has yet to begin, no claim construction

                                                     3   has occurred, and a trial date has not been set.

                                                     4             4.        Both parties agree that a stay is appropriate.

                                                     5             5.        Square’s IPR petitions address all eight patents at issue in this case.

                                                     6             6.        The Parties’ request is not made for purposes of delay or harassment, but is based

                                                     7   in good faith upon the grounds stated above.

                                                     8             I declare under penalty of perjury under the laws of the United States of America that the

                                                     9   foregoing is true and correct.

                                                    10
                                                          Dated: October 7, 2019                                        By:      /s/ Bijal V. Vakil
                                                    11                                                                        BIJAL V. VAKIL
                                                    12

                                                    13

                                                    14
W HITE & C ASE LLP
                     ATTORNEYS AT LAW




                                                    15
                                        PALO ALTO




                                                    16

                                                    17

                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28

                                                                                                                         -2-
                                                         Vakil Declaration ISO Joint Motion to Stay Case Pending IPRs                                 Case No.: 4:19-CV-04311-JSW
